
	
		I
		112th CONGRESS
		2d Session
		H. R. 6187
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mr. Himes (for
			 himself and Ms. Lee of California)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a research program under the Congressionally
		  Directed Medical Research Program of the Department of Defense to discover a
		  cure for HIV/AIDS.
	
	
		1.Short titleThis Act may be cited as the
			 Cure for AIDS Act of
			 2012.
		2.Sense of Congress;
			 findings
			(a)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)finding a cure is essential to ending the
			 AIDS epidemic in the United States and globally;
				(2)AIDS treatment has saved millions of lives
			 and also makes it much less likely that HIV infection will be passed to a
			 partner;
				(3)access to AIDS
			 treatment in the United States and globally needs to continue to be expanded
			 but AIDS treatment is not a cure and not the ultimate solution for the tens of
			 millions of people living with HIV/AIDS;
				(4)the National Institutes of Health is the
			 leading health research organization in the world and has dedicated millions of
			 dollars to AIDS cure research;
				(5)to accelerate AIDS cure research and
			 product development, it is becoming increasingly important to invest in areas
			 that can complement the essential role of the National Institutes of Health;
			 and
				(6)a cure will save hundreds of millions of
			 dollars in spending and have a powerful positive economic impact
			 globally.
				(b)FindingsCongress finds the following:
				(1)It is estimated that in 2010 roughly
			 34,000,000 people were living with HIV/AIDS worldwide.
				(2)In the United States, 1,200,000 Americans
			 are estimated to be infected with the virus.
				(3)Every 9.5 minutes, a citizen of the United
			 States becomes infected with HIV. Roughly 2,700,000 individuals, including
			 390,000 children, became newly infected with HIV in 2010 alone.
				(4)In fiscal year 2012, the Federal Government
			 spent $27,700,000,000 on HIV/AIDS, the largest component being services and
			 treatment for people living with HIV/AIDS in the United States at a cost of
			 $15,600,000,000. The average lifetime cost of HIV treatment is estimated to be
			 $367,134 per person.
				(5)In the last two years, discoveries have led
			 to growing optimism in the scientific community that a cure for AIDS can be
			 found. The eradication of HIV from the body of one individual in Germany has
			 led many scientific leaders to believe that curing AIDS is now possible.
			 Leading researchers believe we are now at the cutting edge of scientific
			 discovery for an AIDS cure with a range of novel approaches being explored,
			 including stem cells, gene therapy, medications, and immune response
			 modifications, such as therapeutic vaccines.
				3.Establishment of
			 HIV/AIDS Congressionally Directed Medical Research Program
			(a)Establishment of
			 research program
				(1)In
			 generalThe Secretary of Defense, acting through the
			 Congressionally Directed Medical Research Program, shall establish and support
			 an accelerated research program dedicated to the discovery of a cure for
			 HIV/AIDS.
				(2)AdministrationThe Secretary shall carry out the research
			 program established under paragraph (1) in collaboration with—
					(A)the Director of
			 the National Institutes of Health;
					(B)the Director of
			 the National Institute of Allergy and Infectious Diseases; and
					(C)any head of a
			 Federal agency that the Secretary determines appropriate.
					(b)ScopeTo provide the basis for developing a cure
			 for HIV/AIDS, the Secretary shall ensure that research conducted under
			 subsection (a)(1) is highly targeted to address the following scientific
			 questions and priorities:
				(1)How HIV persists despite antiretroviral
			 therapy.
				(2)Where HIV persists beyond the reach of
			 antiretroviral therapy.
				(3)Whether ongoing attempts of the immune
			 system to clear the infection actually hinders the ability of the medical
			 community to cure infected individuals.
				(4)Why the immune system reduces but does not
			 eliminate levels of the virus.
				(5)How to measure ultra-low levels of the
			 virus in the body of an infected individual.
				(6)Identifying and testing interventions, such
			 as drugs, that may eliminate the virus from infected individuals.
				(7)Identifying and testing interventions, such
			 as vaccines, that may help an infected individual permanently control the virus
			 without antiretroviral therapy.
				(c)Assistance by
			 nonprofit entities
				(1)CoordinationIn carrying out the research program
			 established under subsection (a)(1), the Secretary shall coordinate with at
			 least one eligible nonprofit entity—
					(A)whose primary mission is ending the AIDS
			 epidemic through innovative research; and
					(B)that has experience carrying out programs
			 dedicated to AIDS cure research.
					(2)ResponsibilitiesThe Secretary shall ensure that the
			 responsibilities of a nonprofit entity selected under paragraph (1) include
			 partnering with the Secretary to establish research priorities for
			 peer-reviewed funded research pursuant to subsection (b).
				(d)Annual
			 reportsIn each annual report
			 on the Congressionally Directed Medical Research Program that the Secretary
			 submits to Congress, the Secretary shall include information on the progress of
			 the research program established under subsection (a)(1).
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of fiscal years 2013 through 2017.
			
